422 F. Supp. 1259 (1977)
Maria PEREZ et al., Individually and on behalf of all others similarly situated, Plaintiffs,
v.
Abe LAVINE, as Commissioner of the New York State Department of Social Services, and James R. Dumpson, as Commissioner of the New York City Department of Social Services, Defendants.
No. 73 Civ. 4577 (CHT).
United States District Court, S. D. New York.
September 16, 1976.
As Amended January 14, 1977.
Louis J. Lefkowitz, Atty. Gen. of New York, New York City, for defendant Abe Lavine; Thomas R. McLoughlin, Asst. Atty. Gen., New York City, of counsel.
W. Bernard Richland, Corp. Counsel, New York City, for defendant James R. Dumpson; Greg D. Frost and Gayle S. Redford, Asst. Corp. Counsel, New York City, of counsel.
Kalman, Finkel, The Legal Aid Society, Civ. Div., John E. Kirklin, Director of Litigation, The Legal Aid Society, Civ. Appeals Bureau, New York City (Eric A. Rundbaken and John W. Corwin, New York City, of counsel), Steven J. Cole, Adele M. Blong, Center on Social Welfare Policy and Law, Marttie L. Thompson, Community Action for Legal Services, Inc., New York City (Michael A. O'Connor, New York City, of counsel); Donald Grajales, Rina B. Morales, Bronx Legal Services, Corporation "B", New York City (James Potter, Michael Fahey, New York City, of counsel), for plaintiffs.

ORDER
TENNEY, District Judge.
Defendants having been directed in an opinion handed down by this Court dated March 29, 1976 to submit a proposed order outlining plans for revision of their procedures in conformity with such decision, and the Court having considered the submission of both parties with respect to such direction, it is hereby
ORDERED (1) that, subject to paragraph (2) hereof, any person wishing to apply for public assistance within the City of New York shall be provided an application form on the date of such person's first or second visit to an Income Maintenance Center for the purpose of applying for assistance; and it is further
ORDERED (2) that
(a) application forms be provided at alternative locations throughout the community to all interested organizations which request a supply of the forms. A comprehensive list of organizations which have requested and been provided application forms is attached hereto as Appendix A;
*1260 (b) the availability of application forms from such organizations be adequately publicized by defendant [J. Henry Smith], as Commissioner of the New York City Department of Social Services, so that persons wishing to apply for aid are, to the maximum extent feasible, made aware of the availability of application forms from such organizations;
(c) notwithstanding the alternative provided by this paragraph, any individual wishing to obtain an application form and application kit (described in NYC Procedure No. 75-13, Oct. 6, 1975, p. 9, and subsequent revisions thereto which must include like materials) from an Income Maintenance Center must be permitted to do so, and must be provided such form and kit on request; and it is further
ORDERED (3) that at the time such person is provided an application form he or she shall simultaneously be provided the application kit which shall include a comprehensive, intelligible set of instructions, written in large, easily read print in English and/or in Spanish as applicable, designed to ensure that an applicant can complete the application form without requiring the assistance of Income Maintenance Center personnel. A draft copy of these instructions is attached hereto as Appendix B; and it is further
ORDERED (4) that signs be posted prominently in all Income Maintenance Centers in the City of New York notifying applicants that they are entitled to an application form and informing them to request an application from the receptionist if they want one. The sign, which will be in both English and Spanish and in letters of at least one inch in height, will read as follows:
"NOTICE TO APPLICANTS

IF YOU WANT TO APPLY FOR PUBLIC ASSISTANCE, YOU HAVE A RIGHT TO GET AN APPLICATION FORM AND WRITTEN INSTRUCTIONS THAT EXPLAIN HOW TO FILL OUT THE APPLICATION. YOU ALSO HAVE THE RIGHT TO FILE THE APPLICATION FORM AND GET A WRITTEN DECISION TELLING YOU WHETHER OR NOT YOU ARE ELIGIBLE. YOU CAN FILE AN APPLICATION AND GET A WRITTEN DECISION EVEN IF THE RECEPTIONIST TELLS YOU THAT YOU DO NOT SEEM ELIGIBLE."
It is further
ORDERED (5) that
(a) after an applicant receives an application, an appointment shall be scheduled for the applicant to return for an initial application interview within five working days;
(b) all application staff will be notified that they cannot schedule initial application appointments beyond five working days without express approval from the Center Director;
(c) the Center Director, upon being notified by his application supervisor that the initial application interview cannot be scheduled within five working days, will provide for the transfer of staff from other sections to meet the five-working-day requirement or call the Deputy Administrator for Income Maintenance Programs, or his designee, who will take immediate steps to ensure that such appointments are scheduled within five working days;
(d) if an appointment cannot be scheduled within five working days, the applicant's completed application shall nevertheless be accepted for filing at the time submitted by the applicant;
(e) if the applicant returns to the Center on the date of his or her scheduled application interview, the application interview shall be held on that day and the completed application form shall be accepted as filed on or before that day; and it is further
ORDERED (6) that all application section personnel and administrative staff within the Income Maintenance Centers be notified that applicants have a right to obtain an application form even if they are in the wrong Center or the pre-screening interview indicates that they are presumptively not eligible. Training sessions will be held *1261 to ensure that Center staff, including receptionists, "A" receptionists, application interviewers, application supervisors, and all administrative staff are aware of this requirement; and it is further
ORDERED (7) that defendant [Philip Toia], as Commissioner of the New York State Department of Social Services, take such steps as may be necessary to assist defendant [J. Henry Smith], as Commissioner of the New York City Department of Social Services, to comply with this Order and to ensure periodic review by the State Department of Social Services so that appropriate corrective action may be taken by such State agency in the event that noncompliance is ascertained.

APPENDIX A
Community Offices   BROOKLYN
Brighton Beach Coordinating Committee
  for Russian Immigrants
293 Neptune Avenue
Brooklyn, N. Y. 11235
Jewish Family Services
4917 12th Avenue
Brooklyn, N. Y. 11219
Sunset Park Family Health Center
514 49th Street
Brooklyn, N. Y. 11220
Jewish Family Services
186 Montague Street
Brooklyn, N. Y. 11201
John the Baptist Community Center
807 Willoughby Avenue
Brooklyn, N. Y. 11206
Bedford Stuyvesant Alcoholism Treatment
  Clinic
1121 Bedford Avenue
Brooklyn, N. Y. 11216
Bedford Stuyvesant Restoration Corp.
172 Tompkins Avenue
Brooklyn, N. Y. 11206
Bedford Stuyvesant Youth in Action
882 DeKalb Avenue
Brooklyn, N. Y. 11221
Lyndon B. Johnson Health Center
507 DeKalb Avenue
Brooklyn, N. Y. 11205
Bedford Stuyvesant Youth in Action
930 Bedford Avenue
Brooklyn, N. Y. 11205
Bedford Stuyvesant Youth in Action
496 Franklin Avenue
Brooklyn, N. Y. 11238
Club Heraldo Hispano
727 Fulton Street
Brooklyn, N. Y. 11217
Fort Greene Community Corp.
205 Ashland Place
Brooklyn, N. Y. 11205
Coney Island Hospital
Social Service Department
2601 Ocean Parkway
Brooklyn, N. Y. 11235
Our Lady of Mercy Church
680 Stone Avenue
Brooklyn, N. Y. 11212
Salvation Army
280 Riverdale Avenue
Brooklyn, N. Y. 11212
Kings County Hospital
Alcoholism Treatment Clinic
600 Albany Avenue
Brooklyn, N. Y. 11203
Kings County Hospital
Social Service Department
451 Clarkson Avenue
Brooklyn, N. Y. 11203
Catholic Charities
Human Service Center
730 Classon Avenue
Brooklyn, N. Y. 11238
*1262
Catholic Charities
Human Service Center
1101 Carroll Street
Brooklyn, N. Y. 11225
Catholic Charities
Williamsburg Human Service Center
142 Montrose Avenue
Brooklyn, N. Y. 11206
Northside Community Development Council
575 Driggs Avenue
Brooklyn, N. Y. 11211
Williamsburg Community Corp.
815 Broadway
Brooklyn, N. Y. 11206
School Settlement Association
120 Jackson Street
Brooklyn, N. Y. 11211
St. Nicholas Neighborhood Preservation
  and Housing Rehabilitation Corp.
260 Powers Street
Brooklyn, N. Y. 11211
Education Action Centers
577 Lorimer Street
Brooklyn, N. Y. 11211
Opportunity Development Association
41 Heyward Street
Brooklyn, N. Y. 11211
United Jewish Organizations
545 Bedford Avenue
Brooklyn, N. Y. 11211
Italian American Civil Rights League
390 Graham Avenue
Brooklyn, N. Y. 11211
Williamsburg Legal Services
260 Broadway
Brooklyn, N. Y. 11206
Lutheran Community Service Center
366 Union Avenue
Brooklyn, N. Y. 11211
Williamsburg Prenatal Clinic
151 Maujer Street
Brooklyn, N. Y. 11206
Welfare Recipients Action Group of Red
  Hook
396 Van Brunt Street
Brooklyn, N. Y. 11231
La Casa Neighborhood Service Center
152 Columbia Street
Brooklyn, N. Y. 11231
Chama Brooklyn Child Development Center
1835 Sterling Place
Brooklyn, N. Y. 11233
Catholic Migration Office
354 Court Street
Brooklyn, N. Y. 11231
Catholic Migration Office
12 Bedford Avenue
Brooklyn, N. Y. 11223
Catholic Migration Office
74-10 20th Avenue
Brooklyn, N. Y. 11204
Catholic Migration Office
1449 Myrtle Avenue
Brooklyn, N. Y.
Fort Greene Community Corp.
958 Fulton Street
Brooklyn, N. Y. 11238
Community Offices   BRONX
Cypress Community Center
541 E. 138 Street
Bronx, N. Y. 10454
Catholic Charities
541 E. 138 Street
Bronx, N. Y. 10454
Bronx Lebanon Hospital
Concourse Division
*1263
Social Services Department
1650 Grand Concourse
Bronx, N. Y. 10456
Bronx Developmental Services
State Department of Mental Hygiene
726 Kelly Street
Bronx, N. Y. 10455
Bronx Developmental Services
1366 Inwood Avenue
Bronx, N. Y. 10452
Puerto Rican Family Institute
2051 Grand Avenue
Bronx, N. Y. 10453
Morris Avenue Engage
284 E. 150 Street
Bronx, N. Y. 10451
West Bronx Jewish Federation Service Center
1130 Grand Concourse
Bronx, N. Y. 10456
The Jewish Family Services
140-26 Carver Loop
Coop City, Bronx, N. Y. 10475
Bronx Psychiatric Center
1500 Waters Place
Bronx, N. Y. 10461
Bronx State Hospital
Highbridge Out-Patient Clinic
260 East 161 Street 10th floor
Bronx, N. Y. 10451
Riverdale Neighborhood House
5521 Mosholu Avenue
Riverdale, N. Y. 10471
J. A. S. A.
2488 Grand Concourse
Bronx, N. Y. 10458
Bronx Community College
Loew Hall 4th floor
181 Street and University Avenue
Bronx, N. Y. 10453
Northwest Community Coalition
Youth Development Program
2721 Webster Avenue
Bronx, N. Y.
Martin Luther King, Jr. Health Center
3674 Third Avenue
Bronx, N. Y. 10456
Martin Luther King, Jr. Health Center
1633 Bathgate Avenue
Bronx, N. Y. 10457
South Bronx Community Corp.
363 E. 148 Street
Bronx, N. Y. 10455
United Bronx Parents
810 E. 152 Street
Bronx, N. Y. 10455
United Bronx Parents
337 E. 149 Street
Bronx, N. Y. 10451
Bronx Developmental Services
2692 Third Avenue
Bronx, N. Y. 10454
Morrisania Prenatal Clinic
1316 Fulton Avenue
Bronx, N. Y. 10456
G L I E Community Youth Program
1382 Grand Concourse
Bronx, N. Y. 10457
Community Offices   MANHATTAN
Little Italy Restoration Association, Inc.
384 Broome Street
New York, N. Y. 10013
*1264
We Care Walk in Referral Center
28 Edgecombe Avenue
New York, N. Y.
East Harlem Family Problem Clinic
2050 Second Avenue
New York, N. Y. 10029
Project Access
1441 Park Avenue
New York, N. Y. 10029
Afro-American East Service Center
1765 Madison Avenue
New York, N. Y. 10029
East Harlem Nutrition Education Program
1692 Lexington Avenue
New York, N. Y. 10029
Community Affairs Office
New York Medical College
217 E. 106 Street
New York, N. Y. 10029
Community Development, Inc.
169 W. 89 Street
New York, N. Y. 10024
Central Harlem Community Corp.
NAB # 4
2230 Eighth Avenue
New York, N. Y. 10027
Central Harlem Community Corp.
NAB # 5
238 W. 116 Street
New York, N. Y. 10026
Harlem Assertion of Rights
35 W. 125 Street
New York, N. Y. 10027
United Welfare League
929 Columbus Avenue
New York, N. Y. 10025
Better Community Association
1722 Amsterdam Avenue
New York, N. Y.
Club Civico Ponceno
1230 St. Nicholas Avenue
New York, N. Y. 10033
Community Action Mobilization for Prog.
2089 Amsterdam Avenue
New York, N. Y. 10032
Community League of W. 159 Street
508 W. 159 Street
New York, N. Y. 10032
Family Planning North
1984 Amsterdam Avenue
New York, N. Y. 10032
Grant Youth Council
501 West 125 Street
New York, N. Y. 10027
Neighborhood Manpower Service Center
760 St. Nicholas Avenue
New York, N. Y. 10031
St. Mary's Involvement Program
514 W. 126 Street
New York, N. Y. 10027
Strive, Train, Organization for Prog.
2121 Amsterdam Avenue
New York, N. Y. 10032
Uptown Community Service League
3671 Broadway
New York, N. Y. 10031
Action for Progress
189 Allen Street
New York, N. Y. 10002
Action for Progress
175 Chrystie Street
New York, N. Y. 10002
Lower East Side Community Corp.
42 Avenue C
New York, N. Y. 10009
It's Time
139 Henry Street
New York, N. Y. 10002
Lower East Side Community Corp.
195 Stanton Street
New York, N. Y. 10002
Lower East Side Community Corp.
42 Avenue C
New York, N. Y. 10009
Negro Action Group
217 E. Third Street
New York, N. Y. 10009
Association of Community Service Centers
152 Avenue D
New York, N. Y. 10009
Search and Care
341 E. 87 Street
New York, N. Y.
*1265
Community Offices   QUEENS
Catholic Migration Office
30-58 Steinway Street
Astoria, Queens, N. Y. 11103
Catholic Migration Office
98-21 101st Avenue
Ozone Park, Queens, N. Y. 11416
Federation Jewish Community Council
  Service Center of the Rockaways
20-38 Mott Avenue
Far Rockaway, N. Y. 11691
Human Service Center
172-07 Jamaica Avenue
Queens, N. Y. 11432
Flushing Human Service Center
41-06 163rd Street
Flushing, Queens, N. Y.
"Birth Right of Queens"
79-24 Parsons Boulevard
Queens, N. Y.
Rockaway Community Corp.
260 Beach 84 Street
Queens, N. Y.
Jewish Community Service
86-92 Palo Alto Street
Holliswood, Queens, N. Y. 11423
"All the Queens Women"
163-23 Depot Road
Queens, N. Y. 11358
Queensbridge Health Services
38-53 12th Street
Long Island City, N. Y. 11101
Rockaway Human Services Center
253 Beach 116 Street
Rockaway, Queens, N. Y.

APPENDIX B

DRAFT

Instructions For Filling out the DSS 1994  Application of Need For Public Assistance
These instructions are designed to help you fill out the application for public assistance. Please print your answers clearly and complete all items. You will be required, at your interview, to supply proof of your statements in this application, especially proof of identity, age, place of residence, rent, relationship of children, all income and resources. A Redi-Reference Guide is supplied to aid you in determining what documentation you may have that will establish your statements.

PART I.  FAMILY & RELATIVE DATA
The items under this heading are self-explanatory.

Instructions for Section A
Please print the name, social security number, relationship, sex, birthdate, place of birth, marital status, date came to N. Y. State for all persons applying together for public assistance. Start by giving this information for yourself, then for your spouse, and then for your children or other persons living with you and applying for assistance.

Instructions for Section B
If there are other persons living in your home who are not applying for assistance, you must fill out this section. If no one else lives in your home check the box marked no.

Instructions for Section C
We need to know the change in your situation that has caused you to apply for public assistance. Tell us. As examples: If you lost your job, tell us when. If your husband left you, explain why and when. If you have exhausted your bank account or other savings, explain how and when. There are boxes to be checked that will help you tell us what has happened but we would also like you to tell us in your own words how you got along before the change.

Instructions for Section D
We would like to know whether you have ever received public assistance, whether you now receive or have ever received food stamps and medicaid.

Instructions for Section E
Children over 16, if not attending school, must register for work programs. Please show the names of your children 16 and over and show what schools they attend.


*1266 Instructions for Section F
Persons who have begun the fourth month of pregnancy are entitled to an additional allowance when they bring a doctor's statement. Persons who are addicted to drugs and or alcohol must be in treatment for these addictions as a condition of receiving assistance.

Instructions for Section G
Self-explanatory.

Instructions for Section H
If anyone who is listed in Section A as applying for assistance served in the armed forces of the U.S. during a time of war, or is related to the veteran, they may be eligible for veteran assistance.

Instructions for Section I
We are interested in knowing whether you or your wife have children under 21 who live outside of your home.

Instructions for Section J
Where a husband or wife is living outside the home, we need to know where he/she is so we can ask whether he/she can give you assistance as he/she is legally responsible for your support.

Instructions for Section K
Where the parents of minor children for whom you are applying for assistance live outside the home we need to know where they live so we can ask whether they can provide assistance for their children as they are legally responsible for their children's support. If there is more than one parent living outside the home give information for each parent.

Instructions for Section L
If the parents of minor children for whom you are applying for assistance are dead, the children may be eligible for benefits from Social Security or elsewhere.

Instructions for Section M
If you are under 21 years of age, your parents are legally responsible for your support. Please fill out information so we may contact your parents.

PART II  LIVING ARRANGEMENTS

Instructions for Section N
We will try to help you return to your last address or help you find another place to live if you do not have a home. If you do have a home, we need to know whether you and your family live alone, share an apartment or home, or own your own home. We need to know how much it costs you for rent or payment of your carrying charges. This information will help us to decide how much money you need for public assistance.

Instructions for Section O
Needs no further explanation. You have to tell us whether you want food stamps in addition to public assistance. To get food stamps, you will have to pay some money from your public assistance, but you will receive a higher cash value through the food stamps than you pay in money to buy the stamps. Not everybody is eligible for food stamps, so be sure to fill out all parts of this section.

Instructions for Section P
If you owe rent or a gas and electric bill, we may be able to help you pay. Let us know in this section what debts you owe.

PART III  EMPLOYMENT

Instructions for Section Q
You may be eligible for assistance even if you or persons in your family are employed. Let us know how much each person who works earns and what is deducted from her salary. Give us the names of the employer. Your costs to care for your children while you work are taken into account when figuring out how much you need from public assistance.

Instructions for Section R
Needs no explanation. There may be benefits coming to you from past work of yourself or others in your family.

Instructions for Section S
Needs no explanation. There may be benefits coming to you; unions to which you or members of your family belong.


*1267 Instructions for Section T
We need to know whether you are now receiving or expect to receive any of the benefits or income listed. This income will be considered in figuring out how much you can get in public assistance.

PART V  RESOURCES

Instructions for Section U
We need to know, for any person applying for assistance, if he has any of the resources listed. These resources must be applied against the needs for public assistance.

PART VI  OTHER APPLICANT INFORMATION

Instructions for Section V
This question is asked so that the government can have statistics for research. If you do not want to answer this question, it will make no difference in considering your application for assistance.

Instructions for Section W
This question need not be answered for persons living in New York City.

Instructions for Section X
The law prohibits us from giving assistance to illegal aliens for more than 30 days. Please answer this questions in this section so we can determine if you are a citizen or an alien legally residing in this country.

Instructions for Section Y
Use this space to write in any information in your application that you want us to know more about.

PART VII  CERTIFICATION
Please read the statement in this part carefully. It is important that you understand what you are writing in this application and understand what may happen if you make false statements. Your signature is required. If you can't sign yourself, a representative may sign for you. If you sign with an X, your mark must be witnessed.

REQUEST FOR SERVICES
If you wish to obtain a social service, read and fill in page 11. A representative of our Department will be in touch with you to discuss your need for services. You may be eligible for service even if you are not eligible for public assistance. If you don't want a social service, it will not affect your eligibility for public assistance.

Part 1  Self-Explanatory
A. In this section, list all members of your family living in the household who need Public Assistance. Give the asked for information for each person listed.
B. List any additional members of your household who do not need Public Assistance. If there are other people living in your house who do not need Public Assistance, you must fill out this section.
C. Self-explanatory.
D. Indicate whether you previously applied for or received Public Assistance, Medicaid or Food Stamps.
E. Self-explanatory. Please explain how you were getting along on the money you had and tell what changed so that you now need Public Assistance.
F. Name any pregnant, sick or disabled member of your family and his treatment program, if any.
G. Self-explanatory.
H. A Veteran is a person who served in the Armed Forces of the United States. Please fill out this section if anyone applying for assistance is a Veteran.
I. List the name and address of any child of you or your spouse who is under 21 years of age, not living with you.
J. Indicate the name and address or last known address or your legal husband or wife.
K. If one or both of the parents of the children for whom you are applying for assistance, listed in Section A, is not living in your home, indicate his name, address and support received.
*1268 L. Self-explanatory.
M. Self-explanatory.
N. If you have no place to live, fill in your last complete address, and the reason you can no longer stay there.
If you pay rent, check off ( ) the type of living arrangements and the requested information about the landlord, etc.
If you live with somebody else, fill in the requested information in area 3.
If you own your own home, fill in the requested information in area 4.
O. Self-explanatory.
P. Indicate the amount of any debt listed and the period incurred.
Q. Fill in the requested information about each employed person listed in Section A, including all items deducted or withheld from his pay. In Section 3, list additional employment expenses, and in Section 4, any child care expenses caused by the employment of the listed persons.
R. Give the requested information about the employment of any person in your family who worked during the last year.
S. Self-explanatory.
T. Individuals or families applying for Public Assistance are expected to take advantage of all available resources, to defray their need for Public Assistance. Is anyone in your family listed in section A expecting to receive any of the benefits listed in the section?
U. Self-explanatory.
V. Self-explanatory.
W. If your name is not listed on the building registry or mailbox, or if there is no building number of your apartment, please give identifying information.
X. Please fill in all the requested information for any citizen who is not born in the United States or any alien member of your family group.
Y. Self-explanatory.
Z. If you received help from an individual or agency in filling out this application, please give his name and address. If you sign the application with an "X", a witness should also sign and fill in his address.